DETAILED ACTION
In response to the amendment filed on 06/08/2021, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the request message that correspond to a product history of a user”. There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (USPAPN 2013/0179288) in view of Tepmongkol et al. (USPAPN 2015/0324103).
Regarding claim 1, Moses discloses:
one or more processors; and a non-transitory machine-readable storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see para [44], a computer) comprising:
receiving a request message from a client device, the request message comprising a first product identifier and a view selection (see para [212], [249], [485], and [512], receiving a request from a user, the request including a first barcode of a first specific clothing item and a selected image of the user to initiate making measurements of the user);
receiving input specifying a reference physical measurement of a user (see para [264], [265], and [300], a user input specifying a user reference object of a known size, such as a CD);

computing a scale of an image depicting the user based on the reference physical measurement of the user specified by the input received from the user (see para [265] and [266], computing a conversion scale (i.e., 0.5 cm/pixel) based on the known size of the user reference object); and
computing the estimate of the physical space measurement of the user by applying the scale to a distance between two points of interest locations of the image depicting the user (see para [265], [266], [270], and [279] computing an estimate of actual body dimensions of the user and corresponding clothing size by applying the conversion scale to lengths between body points in the image of the user);
generating, based at least on the estimate of the physical space measurement, avatar data comprising a digital representation of the user (see para [270], generating, based on the estimate of actual body dimensions, an avatar of the user);
retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record (see para [465], [471], [475], and [512], retrieving a first product data, the first product data corresponding to the first product barcode and including modeled data (i.e., cut and dimensions) of the first specific clothing item),

configuring the avatar data as the digital representation of the user wearing the first product based on the view selection received in the request message and in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled (see para [447], [486], and [528], displaying the avatar wearing the first specific clothing item configured based on the image of the user and in response to the user scanning the barcode or clicking on the “will it fit?” sign).
	However, Moses does not disclose retrieving a second product record lacking a stored second indication that the second product is avatar-enabled.
	In a similar field of endeavor of generating an avatar of a user with virtual clothing items, Tepmongkol discloses a second product record lacking a stored second indication that the second product is not avatar-enabled (see para [10]-[14], displaying an avatar wearing a first specific clothing item that the user does not own and a second specific clothing item that the user already owns, wherein the first specific clothing item has first product data directly retrievable from a retailer, while the second specific clothing item does not have second product data directly retrievable from the retailer and is instead scanned manually by the user, therefore, there is an inherent indication to the user of whether a specific clothing item has product data retrievable from a retailer or not).


Regarding claim 2, Moses further discloses:
wherein the reference physical measurement comprises a height of the user and the distance between the two points of interest locations includes a distance between a top of a head and feet of the user depicted in the image (see para [363], instead of using a user reference object of a known size (i.e., a CD), the user height (i.e., measured in pixels and compared to the known height in cm) is used for determining the conversion scale),
 wherein the request comprises a request to determine measurements of a user (see rejection of claim 1, the request of the user to initiate making measurements of the user), further comprising:
accessing, in response to the receiving of the request message, first and second sets of data, the first set of data being indicative of locations in a first image, the locations corresponding to points of a body of the user in the first image (see para [265], [266], and [363], accessing a pixel length between two points representing the user 
the second set of data being indicative of the reference physical measurement of the user (see para [265], [266], [289], and [363], retrieving the known size of the user reference object (i.e., retrieving the known user height in cm instead of the known CD diameter 12cm) for calculating the conversion scale),
wherein the estimate of the physical space measurement is further determined based on the reference physical measurement of the user and a distance between two or more of the locations in the first image (see para [260], [265], [266], and [363], computing the estimate of actual body dimensions (i.e., of other body portions, such as shoulders, chest, etc.) based on the conversion scale computed from the known size of the user reference object (i.e., known user height in cm instead of the known CD diameter 12cm) and the pixel length between the two points representing the user reference object (i.e., the two end-points of the user height instead of the two end-points of the CD diameter));
selecting, based on the view selection received in the request message, product image data from a plurality of product image data associated with the first product identifier, each of the plurality of product image data being associated with a different one of a plurality of views (see para [486]-[489], based on the estimate of actual body dimensions of the user computed from the image of the user, selecting an image of the first specific clothing item of a particular size from a plurality of images corresponding to the first specific clothing item in different sizes);

causing display of the avatar data on the client device (see para [486]-[489], displaying the avatar wearing the first specific clothing item of the particular size).

Regarding claim 3, Moses and Tepmongkol further disclose wherein the estimate of the physical-space measurement of the user corresponds to at least one clothing size of the user (see rejection of claim 1, computing the estimate of actual body dimensions of the user and the corresponding clothing size), the operations further comprising:
retrieving one or more product records based on the request message that correspond to a product history of the user, wherein the avatar data is configured based on the one or more product records (see rejection of claim 1, obtaining the second product data of the second specific clothing item that the user already owns, and displaying the avatar of the user wearing the first specific clothing item and the second specific clothing item).

Regarding claim 4, Moses further discloses determining a scale an image of the user based on the reference physical measurement of the user and a first image-space distance between a first pair of locations in the image, the determination of the estimate of the physical-space measurement being based further on the scale (see para [265] 

Regarding claim 5, Moses further discloses wherein the determining of the estimate of the physical-space measurement of the user further comprises:
determining a first image-space distance between a first pair of locations of points of a body of the user (see para [265], [266], and [363], determining a pixel length (i.e., a height of the user in pixels) between two points of the user, in the case where the user height is utilized instead of the CD);
determining a scale by comparing the first image-space distance and a reference characteristic comprising the reference physical measurement (see para [265], [266], and [363], comparing the determined pixel length (i.e., the height of the user in pixels) with the known height of the user (i.e., known height of the user in cm) to compute the conversion scale (i.e., the conversion scale with the unit of cm/pixel));
scaling a second image-space distance between a second pair of locations of the points of the body in accordance with the determined scale, the determination of the estimate of the physical-measurement being based at least on the scaled distance (see para [260], [265], [266], and [363], pixels lengths between other body points are further estimated according to the conversion scale).

Regarding claim 6, Moses further discloses:

storing, in a database, a plurality of images of a particular product, each of the plurality of images of the particular product being associated with a different physical measurement (see para [486]-[489], a plurality of images corresponding to the first specific clothing item in different sizes are stored for retrieval).

Regarding claim 7, Tepmongkol further discloses wherein the user is a first user, and wherein the operations further comprise: enabling a second user to access the avatar data comprising the digital representation of the first user wearing the first product; receiving input from the second user configuring the avatar data as a digital representation of the first user wearing a product selected by the second user instead of the digital representation of the first user wearing the first product; and presenting to the first user the avatar data that represents the first user wearing the product selected by the second user (see para [11] and [18], in a screen of a first user, displaying an avatar of a first user wearing specific clothing items selected by a second user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses with Tepmongkol, and further enable a second user to select a specific clothing item to be worn by an avatar of a first user for display to the first user, as disclosed by Tepmongkol, for the purpose of enabling the second user to advise the first user on clothing items (see Tepmongkol para [18]).

Regarding claim 8, Moses further discloses: accessing, in response to the receiving of the request message, a third set of data indicative of locations within a second image of the user, the locations within the second image corresponding to points of a body of the user; and determining the estimate based further on the locations within the second image (see para [233] and [234], determining lengths between body points is repeated for multiple images of the user in order to compute the estimate of actual body dimensions).

Regarding claim 9, Moses further discloses:
identifying points of interest common in a first image and a second image; computing a physical-space distance between the points of interest in the first image; identifying the points of interest in the second image that are in common with the points of interest in the first image (see para [233], [234], [260], [265], and [266], determining lengths between body points is repeated for multiple images of the user); and
using the computed physical-space distance between the points of interest in the first image as a reference characteristic to compute a distance between the points of interest in the second image to determine the estimate of the physical space measurement of the user (see para [233] and [234], the determined lengths of the multiple images are compared and used as a reference in order to compute the estimate of actual body dimensions).

claims 11-17 and 20, Moses and Tepmongkol disclose everything claimed as applied above (see rejection of claims 1-7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moses and Tepmongkol in view of O’Brill et al. (USPN 5,937,081).
Regarding claim 10, Moses and Tepmongkol disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose providing user interface data for display on the user device, the user interface data displaying interface elements indicating locations within a first image, the interface elements being movable by the user (Moses discloses, in para [260], body points within the image are determined, however, does not disclose that the body points are movable by a user).
	In a similar field of endeavor of generating an avatar of a user with virtual clothing items, O’Brill discloses providing user interface data for display on the user device, the user interface data displaying interface elements indicating locations within a first image, the interface elements being movable by the user (see col 7 lines 21-39, a user selecting locations of body points with a mouse).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses and Tepmongkol with O’Brill, and provide body points to make measurements in an image of a user, as disclosed by Moses and Tepmongkol, and further allow the user to select the body points, as disclosed by O’Brill, for the purpose of improving accuracy (see col 7 lines 21-30).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moses and Tepmongkol in view of Ferrantelli (USPAPN 2014/0031700).
Regarding claim 18, Moses further discloses: presenting a user interface for transmitting a plurality of images of the user; wherein a first of the plurality of images of the user depicting a first view of the user is transmitted in response to input received in association with a first portion of the plurality of portions of the user interface, and wherein a second of the plurality of images of the user depicting a second view of the user is transmitted in response to input received in association with a second portion of the plurality of portions of the user interface (see para [212] and [214], selecting multiple images of the user in different poses for displaying on a user interface).
However, Moses and Tepmongkol do not disclose the user interface comprising a plurality of portions each associated with a different view of the user (i.e., Moses does not disclose that the multiple images are displayed in each of the plurality of portions of the display).
In a similar field of endeavor of generating an avatar of a user with virtual clothing items, Ferrantelli discloses the user interface comprising a plurality of portions each associated with a different view of the user (see fig 17, multiple images of a user in different poses are displayed in each of a plurality of portions of a display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses and Tepmongkil with Ferrantelli, and select multiple images of a user in different poses for displaying on a user interface, as disclosed by Moses and Tepmongkol, wherein the user interface has a plurality of portions each displaying the different poses, as disclosed by Ferrantelli, for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,653,962, hereinafter referenced as Gadre. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Gadre discloses:
one or more processors; and a non-transitory machine-readable storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see Gadre claim 1, “one or more processors; and a non-transitory storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:”):

receiving input specifying a reference physical measurement of a user (see Gadre claim 1, “accessing […] the second set of data being indicative of a reference physical measurement of the user specified by a user input”)
determining, based on the reference physical measurement of a user, an estimate of a physical space measurement of the user (see Gadre claim 1, “determining, based on the reference physical measurement of the user […] an estimate of a physical space measurement of the user”), the determining the estimate of the physical space measurement comprising:
computing a scale of an image depicting the user based on the reference physical measurement of the user specified by the input received from the user (see Gadre claim 4, “determining a scale by comparing the first image-space distance and a reference characteristic comprising the reference physical measurement”); and
computing the estimate of the physical space measurement of the user by applying the scale to a distance between two points of interest locations of the image depicting the user (see Gadre claim 4, “scaling a second image-space distance between a second pair of locations of the points of the user's body in accordance with the determined scale”);


retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record, the first product record being associated with a stored first indication that the first product record is avatar-enabled, a second product record lacking a stored second indication that the second product is not avatar-enabled (see Gadre claim 1, “retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record, the first product record being associated with a stored first indication that the first product record is avatar-enabled, a second product record lacking being associated with a stored second indication that the second product is not avatar-enabled”); and
configuring the avatar data as the digital representation of the user wearing the first product based on the view selection received in the request message and in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled (see Gadre claim 1, “configuring the avatar data as the digital representation of the user wearing the first product […] according to the view selection included in the request message”).
The examiner acknowledges that the limitation “in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled” of the current application is not repeated in Gadre.
However, claim 1 of the current application does not recite different outcomes in response to the determination. For example, claim 1 does not recite that the avatar is not configured to be wearing the first product in response to determining that the first product record is not associated with the stored first indication that the first product is avatar-enabled. Gadre claim 1 recites that the avatar is configured to be wearing the first product regardless of determining whether the first product record is associated with an indication or not, therefore, achieves the same result as claim 1 of the current application and reads on the broadest reasonable interpretation of claim 1. Furthermore, Gadre claim 1 clearly recites that “the first product record” indeed is “being associated with a stored first indication that the first product record is avatar-enabled”.
Subject matter of claims 2-17, and 20 can also be found in Gadre claims 1-17.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moses and Tepmongkol disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose the subject matter of claim 19.



Response to Arguments
Arguments regarding the Double Patenting Rejection
The applicant states that a Terminal Disclaimer has been filed, however, no Terminal Disclaimer has been received. The applicant provides only a generic statement of disagreement with the double patenting rejection without providing any specific reasons.

Arguments regarding the rejection under §112(b)
The applicant states that the claims have been amended to overcome the rejection. Rejection of claims 1, 7, 11, 17, and 20 have been withdrawn in view of the claim amendments. However, each of claims 3 and 13 still includes the limitation “the request message that correspond to a product history of a user” with insufficient antecedent basis, as previously addressed in the Non-Final Rejection of 03/08/2021.

Arguments regarding the rejection under § 103
Regarding claim 1, the applicant argues that Moses and Tepmongkil fail to disclose the subject matter of the claim, specifically because Moses does not teach or suggest “computing a scale of an image depicting the user based on the reference physical measurement of the user specified by the input received from the user” to compute the estimate of the physical space measurement of the user.
The examiner respectfully disagrees. The limitation “reference physical measurement of the user” is not defined in the claim sufficiently enough to distinguish from Moses’s known size of a user reference object (e.g., CD) specified by the user 
Furthermore, Moses suggests that the user’s height may replace the known size of the CD (see para [363], “instead of a calibration object, information supplied by the user is optionally used for calibration. For example, a height of the person being measured, or an arm length, or a distance between a floor and the ceiling”). Such height is also provided by the user (see para [289], “user may be asked to enter height”). Therefore, in addition to the known size of the CD, the user’s height also reads on the broadest reasonable interpretation of the “reference physical measurement of the user”. The rejection is maintained in view of the above reasons. Similar reasons apply to claims 11 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Soo Jin Park/Primary Examiner, Art Unit 2668